Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Octor 14. 1780.
I hear that my Friend & Correspondent Mr French of Bordeaux is now in Paris & intends to wait on you. I therefore beg leave to reccommend him to your Friendship & Civilities and I shall consider your Notice of him as an Obligation on me.
I long to hear of the great Ships being at L’Orient as I am ready for her, & you may depend there will be no fault to find with my Dispatch.
I am as ever Yours most dutifully & affectionately
Jona Williams J
 
Notation: J Williams Octo. 14. 1780
